Upon a petition duly filed by the defendants Judge Small made an order on 22 July, 1930, directing certain officers of the plaintiff corporation to appear before the clerk of the Superior Court of Johnston County at a designated time to be examined by the defendants, who desired information upon which to file their answer. Thereafter the plaintiff made a motion to vacate this order. The motion was denied. The judgment is affirmed upon authority of Buchholz v. Ferguson, 198 N.C. 699, and cases therein cited.
Affirmed.